Title: To Thomas Jefferson from Joseph Carrington Cabell, 3 October 1820
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Charlottesville
3d Oct: 1820
I neglected to bring with me Mr Garrett’s account, which I am instructed to examine & verify; and beg the favor of you to send it by the Bearer. I wish to compare it with the account in the Bursar’s Books from which it was copied; at the same time that I  check the latter by the vouchers. Perhaps I shall be induced to take the account home, in order to examine the additions at my leisure.I am Dr Sir, faithfully yoursJoseph C. Cabell